ADDENDUM TO THE DISTRIBUTION AGREEMENT THIS ADDENDUM, dated as of the 18th day of December, 2007, by and among Brandes Investment Trust, a Delaware statutory trust (the “Trust”), Quasar Distributors, LLC, a Delaware limited liability company (the “Distributor”), and Brandes Investment Partners, L.P., a Delaware limited partnership and the investment advisor to the Trust (the “Advisor”), as parties to the Distribution Agreement dated as of October 3, 2005 (the “Agreement”). WHEREAS, the parties to the Agreement desire to modify the Agreement in the manner set forth herein; NOW THEREFORE, pursuant to section 11 of the Agreement, the parties hereby modify the Agreement as follows: Exhibit B (“Exhibit B”) shall be added to the Agreement and is attached hereto. The Agreement, as modified, shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed by a duly authorized officer on one or more counterparts as of the date first above written. BRANDES INVESTMENT TRUST QUASAR DISTRIBUTORS, LLC By:/s/ Debra McGinty-Poteet By:/s/ James R. Schoenike Name:Debra McGinty-Poteet James R. Schoenike Title:President Title: President BRANDES INVESTMENT PARTNERS, L.P. By:/s/Glenn R. Carlson Name:Glenn R. Carlson Title:Chief Executive Officer Exhibit B to the Distribution Agreement Brandes Investment Trust and Brandes Investment Partners. L.P. Fund Names Separate Series of Brandes Investment Trust Name of Series Brandes Institutional International Equity Fund Brandes Separately Managed Account Reserve Trust Brandes Institutional Core Plus Fixed Income Fund Brandes Institutional Enhanced Income Fund 2
